Case: 12-16179   Date Filed: 08/26/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-16179
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 5:02-cr-00006-MTT-CHW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

MEDRU MARCUS,
a.k.a. Zeke,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (August 26, 2013)

Before PRYOR, MARTIN and FAY, Circuit Judges.

PER CURIAM:
              Case: 12-16179    Date Filed: 08/26/2013   Page: 2 of 2


      Medru Marcus, a federal prisoner, appeals the denial of his motion to reduce

his sentence, 18 U.S.C. § 3582, under Amendment 750 of the Sentencing

Guidelines. Marcus argues that, under Freeman v. United States, 564 U.S. __, 131

S. Ct. 2685 (2011), his sentence was “based on” a sentencing range that has been

lowered by the Sentencing Commission and that he is subject to the new

mandatory penalties under the Fair Sentencing Act of 2010. We affirm.

      The district court correctly denied Marcus’s motion. Marcus was sentenced

as a career offender, and Amendment 750 did not alter his sentencing range. See

United States v. Lawson, 686 F.3d 1317, 1321 (11th Cir.), cert. denied 133 S. Ct.

568 (2012). And because the Fair Sentencing Act is not an amendment to the

Guidelines, the Act cannot serve as a basis for a sentence reduction under section

3582(a)(2). See United States v. Berry, 701 F.3d 374, 377 (11th Cir. 2012). Even

if we were to assume that Marcus could base his motion on the Fair Sentencing

Act, his motion would fail because he was sentenced before the effective date of

the Act. See United States v. Hippolyte, 712 F.3d 535, 542 (11th Cir. 2013).

      AFFIRMED.




                                         2